Citation Nr: 0334933	
Decision Date: 12/12/03    Archive Date: 12/24/03

DOCKET NO.  98-12 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a neck disability, 
to include cervical paravertebral myositis.

2.  Entitlement to an increased evaluation for right leg 
tibialis anterior shin splints.

3.  Entitlement to an increased evaluation for left leg 
tibialis anterior shin splints.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


REMAND

Previously, the Board of Veterans' Appeals (BVA or Board) 
ordered further development in your case.  Thereafter, your 
case was sent to the Board's Evidence Development Unit (EDU), 
to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

		
1.  Re-contact the appropriate State or 
Federal agency and obtain service 
personnel records regarding: limited duty 
profiles.  The desired records relate to 
ACDUTRA and INACDUTRA performed in the 
Army Reserve during the period of 
February 1991 to the present.  If no such 
service personnel records can be found, 
or if they have been destroyed, ask for 
specific confirmation of that fact.
2.  The veteran has had INACDUTRA and 
ACDUTRA in the United States Army 
Reserves from September 1997 to the 
present.  The veteran states that she 
suffered the following disabilities or 
injuries while in service: bilateral shin 
splints, headaches, and a cervical spine 
(neck) disability.  Re-contact the 
National Personnel Records Center (NPRC), 
or any other appropriate agency, and 
obtain all service medical records.  If 
no service records can be found, or if 
they have been destroyed, ask for 
specific confirmation of that fact.
3.  After the above development has been 
completed and any new evidence has been 
made part of the record, make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a bones medical examination to 
ascertain the nature and extent of 
disability from bilateral service-
connected shin splints and to determine 
whether a neck disability is causally 
related to the veteran's service or to 
the service-connected post-traumatic 
headaches.
Send the claims folder to the examiner 
for review.
With regard to the veteran's bilateral 
shin disabilities, the examiner should be 
asked to indicate, for each lower 
extremity, whether the disability is 
productive of any impairment in the ankle 
and/or knee.  If it does, the examiner 
should describe any such impairment, in 
detail, to include in terms of any 
limitation of motion.
With regard to the veteran's neck 
disability, the examiner should be 
requested to opine whether it is at least 
as likely as not that any current neck 
disability is causally related to the 
veteran's military service.  The examiner 
should also be requested to opine whether 
the claimed neck disability is at least 
as likely as not related to the veteran's 
service-connected post-traumatic 
headaches.
The examiner should also be requested to 
note in the examination report that the 
veteran's claims folder, including 
service medical records dated in January 
1990, the report of a September 1997 VA 
spine examination, and the report of a 
September 1997 VA miscellaneous 
neurological disorders examination, has 
been reviewed.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



